DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17, is rejected under 35 U.S.C. 101 because the claimed inventions lack patentable utility.  Under US patent practice, a use claim without setting forth the steps involved in the process is an improper definition of a process, under 35 U.S.C.  See Ex parte Dunki, 153 USPQ 678 (Bd. App, 1967) and Clin. Products v. Brenner, 149 USPQ 475 (D.D.C., 1966). By deleting the claim, the rejection would be overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is not in the proper format. Other products, such as impurities or intermediates may be produced by the process of claim 1.  Therefore, the claim must cite the products applicant intended to claim. By deleting the claim, the rejection would be overcome.
Claims 15-16, are duplicates. Duplicates or substantial duplicate claims cannot be in the same application.  Applicant must delete claim 15. 
Claim 15, is product-by-process. Patentability in product-by-process claims is based on the product itself. Even though the claims are limited and defined by the process, the product is unpatentable if it is the same as or obvious from product of [another claim], In re Thorpe, 227 USPQ 964 (CAFC, 1985). Ex parte Gray, 10 USPQ2d 1922 (BPAI, 1989).
Claim 17, fails to identify the products of claim 1, that are useful as intermediates in the process of making compound 6. The claim is drawn to all the procedures, know today and those that may be discovered in the future useful for making compound 6 from the intermediate(s). Under the US patent practice, a process claim must disclose novel and non-obvious steps of performing it. By deleting the claim, the rejection would be overcome.
Allowable Subject Matter
Claims 1-14, are in condition for allowance over prior arts of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 28, 2022